DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-8, 12-15, and 19-29 have been presented for examination.
Claims 2-4, 9-11, and 16-18 have been canceled.
Claims 21-29 are new.
Claims 1, 5-8, 12-15, and 19-29 are rejected.

Response to Arguments
Applicant’s arguments/amendments filed 06/20/2022 have been fully considered.
Applicant’s arguments/amendments regarding the rejection of claims 1-20 under 35 U.S.C. 101 for directing to an abstract idea has been fully considered and is persuasive in view of the amendment to the claims. The rejection of claims 1-20 under 35 U.S.C. 101 for directing to an abstract idea without significantly more is withdrawn.
Examiner notes that claims 8-14 were additionally rejected under 35 U.S.C. 101 for directing to a non-statutory category, signals per se. Claims 9-11 were canceled therefore their respective rejections are withdrawn. Applicant’s arguments/amendments do not appear to address the rejection of the non-canceled claims. The rejection of claims 8 and 12-14 under 35 U.S.C. 101 is maintained. Examiner notes the newly added claims which depend from claim 8 are also rejected under 35 U.S.C. 101 using the same rationale.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 103 that the references do not teach the claims as presently amended has been fully considered and is persuasive in view the amendments to the claim. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 103 necessitated by the amendment is made in view of Colson’336, Colson ‘795 and Colburn et al. (US 2020116493).
Examiner further notes the new ground of rejection under 35 U.S.C. 112(b) necessitated by amendments to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8,  12-14, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed computer program product comprising one or more computer readable storage devices could be interpreted, based on the specification, to be a transitory medium, i.e. carrier wave or signal. Looking to page 16 paragraph [0047] states “computer readable storage medium, as used herein, is not to be construed as being transitory signals per se” however the specification does not explicitly define a computer readable storage device to exclude transitory medium. Given this definition the claimed computer readable device could still be interpreted to include a transitory medium, such as a carrier wave or a signal.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 
Amendment to include the term "non-transitory” is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “aerodynamic shape” in claim 23 is a relative term which renders the claim indefinite. The term “aerodynamic shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Aerodynamics is the way air moves around an object and therefore all shapes are associated with aerodynamics. For examination purposes and in light of the specification, examiner interprets the term “aerodynamic shape” to mean any shape.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, 12-14, 15, 19-27, and 29 are rejected under 35 U.S.C. 103 as being obvious over Colson et al. (US 20180208336 A1), hereinafter Colson’336, in view of Colson et al. (US 20170341795 A1), hereinafter Colson’795 and Colburn et al. (US 20200116493 A1), hereinafter Colburn.
Regarding claim 1, Colson’336 teaches computer-implemented method for designing additive manufactured packaging for a printing device ([0053] “As shown in FIG. 8, system 800 includes a computing device 802 in communication with a 3D printer 804.”), the computer-implemented method comprising the steps of:
receiving a notification, wherein the notification is to design an additive manufactured packaging for manufacture ([0060] “The modeling module 822 generates a computer model of the packaging that is to be applied to the item. In other words, the modeling module 822 determines the geometry and layout of the package that should be used to package the item, taking into account the item model 830. The modeling module 822 generates a packaging model 832 describing the geometry layout of the package.” And [0067] “Based on the foregoing criteria, modeling module 822 may generate the packaging model 832 customized for the item to withstand the forces that are likely to be applied.”) by a specified printing device ([0053] “ a 3D printer 804”), the notification including a specification for an item to be packaged ([0060] “the modeling module 822 determines the geometry and layout of the package that should be used to package the item, taking into account the item model 830.”) and a delivery address ([0033] “delivery location” And [0064] “destination location  of the packages” And [0066] “physics engine 840 may take into account … other factors (e.g., price, scarcity, shipping mode, storage location, intended use, etc.)”);

retrieving delivery location information from computer readable storage media including a delivery location corpus ([0042] “The packaging can have features including access for one or more components, to release one or more items to an individual recipient, or into a secure delivery location as detailed above” And [0064] “The memory 818 may also include an instance of a distributed ledger (not shown), which may store a record of items packaged by the system, packages printed by the system, customers that purchased the items, intended recipients of the packages, destination location of the packages, fees charged for the item and/or the packages, the printer(s) that printed the packages, the origin or source of the items, times at which the items were packaged, or any other information about the items packaged, the packages, the customers, recipients” And [0066] “physics engine 840 may take into account … other factors (e.g., price, scarcity, shipping mode, storage location, intended use, etc.)”)And [0068] “constraints on the size and/or weight of the package (e.g., due to postal or other delivery requirements)”), 
determining, a first set of optimal design attributes for the delivery location including the determined dimensions of the drop-off point based on the delivery location corpus ([0068] “the physics engine 840 may additionally or alternatively take into account the value of the item, constraints on the cost of the package (e.g., what the customer is willing to pay), constraints on the size and/or weight of the package (e.g., due to postal or other delivery requirements), or other considerations”); and
creating a design for designing, the additive manufactured packaging for manufacture by the specified printing device the item based on the first set of optimal design attributes for the delivery location and the specification for the item to be packaged ([0067] “Based on the foregoing criteria, modeling module 822 may generate the packaging model 832 customized for the item to withstand the forces that are likely to be applied.”).

Colson’336 does not appear to explicitly teach optimal design and  determining dimensions of the drop-off point.
However Colson’795 teaches optimal design ([0062] “In that case, size and shape of the limited number of packages may be modified (relative to the otherwise optimal size and shape for the package) to fill a remaining space on a pallet or other support surface (or a row of stacked packages) to result in a uniform, well packed unit of packages.”); and  dimensions of the drop-off point ([0014] “By capturing and integrating this data early in the packaging process (when the order is received, as opposed to when the shipping label is created or the item is scanned after being dropped at a shipping location), delivery routes and other capacity variables can be addressed, adapted to, and managed more efficiently” and “this data can be used to predict demand for various logistics and delivery capacity, enabling capacity planning”).
Colson’795 does not explicitly teach drop-off point dimensions, however it would be obvious to try substituting one known element of delivery capacity dimensions with another of delivery location dimensions in order to achieve predictable results of capacity planning during the packaging process. One of ordinary skill in the art would have been motivated to make this modification of optimizing design based on capacity in order to save both time and cost (Colson ‘795) and to optimize shipping (Colson’795 [0014]).

Colson’336 in combination with Colson’795 does not appear to explicitly teach information including a set of images of a drop-off point associated with the delivery address; performing, by a convolution neural network, analysis of the set of images of the drop-off point to determine dimensions of the drop-off point 

	However Colburn teaches information including a set of images of a location; 
performing, by a convolution neural network, analysis of the set of images of the location to determine dimensions of the location ([0039] “While illustrated only with respect to room 229a and two viewing locations, it will be appreciated that similar analysis may be performed for each of the viewing locations 210A-210H, and with respect to some or all of the rooms in the building. In addition, analysis of information in the images may further be used to determine additional position information in the room for one or more such viewing locations, such as to further determine specific dimensions of distances from a viewing location to one or more nearby walls or other structural features of the room—information for such dimension determination may be determined in some embodiments by using sizes of known objects (e.g., door frames, door handles, lightbulbs, etc.), and extrapolating to corresponding sizes of other features and distances between locations. In this manner, such an analysis may provide the position of each viewing location in a room, of connecting passage locations for the room, and optionally an estimate of room shape.” And [0040] “In some embodiments, an automated determination of a position within a room of a viewing location and/or of an estimated room shape may be further performed using machine learning, such as via a deep convolution neural network  that estimates a 3D layout of a room from a panorama image (e.g., a rectangular, or “box” shape; non-rectangular shapes; etc.). Such determination may include analyzing the panorama image to align the image so that the floor is level and the walls are vertical (e.g., by analyzing vanishing points in the image) and to identify and predict corners and boundaries, with the resulting information fit to a 3D form (e.g., using 3D layout parameters, such as for an outline of floor, ceiling and walls to which image information is fitted). One example of a system for estimating room shape from an image is RoomNet (as discussed in “RoomNet: End-to-End Room Layout Estimation” by Chen-Yu Lee et al., 2017 IEEE International Conference On Computer Vision, August 2017), and another example of a system for estimating room shape from an image is Room Net (as discussed in “RoomNet: End-to-End Room Layout Estimation” by Chen-Yu Lee et al., 2018 IEEE/CVF Conference On Computer Vision And Pattern Recognition, June 2018) ….”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the drop-off point dimensions disclosed by Colson’336 in combination with Colson’765 with the determining dimensions of a location through image analysis using a convoluted neural network disclosed by Colburn.
	One of ordinary skill in the art would have been motived to make this modification in order to generate mapping information for a defined area (Colburn [0008]) and identify features and or characteristics in the image including dimensions of object and distances (Colburn [0011]).

Regarding claim 5, the references teach the method of claim 1. Colson’336 does not appear to teach determining a package is scheduled to be delivered to the delivery address; and identifying a set of dimensions of the package; wherein: creating the design for the additive manufactured packaging is further based on the set of dimensions of the package scheduled for delivery at the delivery address.
However, Colson’795 further teaches determining a package is scheduled to be delivered to the delivery address ([0065] “By taking into account characteristics of other items to be packaged (by the computing device 102, other 3-D printed packaging systems of a same entity, and/or other 3-D printed packaging systems of other entities) and/or other items being shipped (e.g., other items to be shipped in a same truck, drone, or other vehicle), a computing device such as computing device 102, may ensure that not only is each item well packaged, but also that the packages will fit together with the other items to create a unit of packages that can easily be transported and/or stored together… In one specific example, multiple items all destined for a same destination (e.g., city, transfer station, warehouse, etc.) may all be packaged concurrently or sequentially) and placed on a pallet or other support surface for transfer to the destination.”), and identifying a set of dimensions of the package ([0062] “take into account the size and shape of multiple packages”); and 
wherein: creating the design for the additive manufactured packaging is further based on the set of dimensions of the package scheduled for delivery at the delivery address ([0062] “the computing device 102 may take into account the size and shape of multiple packages in a queue of packages to be printed when creating new package models. Furthermore, as new packages are added to the queue, the computing device 102 may modify or adjust the size and shape of one or more other packages in the queue in order to create a uniform, well-packed unit of packages”).

	Regarding claim 6, the references teach the method of claim 1. Colson ‘336 further teaches , wherein creating a design for the additive manufactured packaging includes:
receiving, with the notification, a fragileness factor of the item to be packaged ([0035] “The size, shape, and configuration of the package may be customized and printed specifically for the payload based at least in part on the size, shape, and configuration of the payload, a fragility of the payload, and/or other characteristics of the payload”); 
wherein designing the additive manufactured packaging for the item is further based on the fragileness factor ([0068] “The physics engine 840 may then identify (e.g., from a look up table or matrix) one or more packaging structures to use for the item based on the categorizations of “light weight” and “fragile”. The physics engine may further modify or customize the packaging structures based on, for example, the size, weight, or other characteristics of the item. For instance, the physics engine 840 may determine a packing structure or combination of packing structures (e.g., bubble and web structures in this example) to use to package an item based on its categorization (e.g., “light weight” and “fragile”).”).

	Regarding claim 8, the references teach a computer program product for designing additive manufactured packaging for a printing device, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices, the stored program instructions comprising: program instructions to receive a notification to design an additive manufactured packaging for manufacture by a specified printing device, the notification including a specification for an item to be packaged and a delivery address; program instructions to retrieve delivery location information from computer readable storage media including a delivery location corpus, the delivery location information including a set of images of a drop-off point associated with the delivery address; program instructions to perform, by a convolution neural network, analysis of the set of images of the drop-off point to determine dimensions of the drop-off point;  program instructions to determine a first set of optimal design attributes for the delivery location including the determined dimensions of the drop-off point; and program instructions to create a design for the additive manufactured packaging for manufacture by the specified printing device based on the first set of optimal design attributes for the delivery location and the specification for the item to be packaged (see rejection of claim 1).

Regarding claim 12, the references teach the computer program product of claim 8 further comprising, program instructions to determine a package is scheduled to be delivered to the delivery address; and identifying a set of dimensions of the package wherein: creating the design for the additive manufactured packaging is further based on the set of dimensions of the package scheduled for delivery at the delivery address (see rejection of claim 5).

Regarding claim 13, the references teach the computer program product of claim 8, wherein the program instructions to create a design for the additive manufactured packaging for includes: program instructions to receive, with the notification, a fragileness factor of the item to be packaged; wherein designing the additive manufactured packaging for the item is further based on the fragileness factor (see rejection of claim 6).

Regarding claim 15, the references teach a computer system for designing additive manufactured packaging for a printing device, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the stored program instructions comprising: program instructions to receive a notification to design an additive manufactured packaging for manufacture by a specified printing device, the notification including a specification for an item to be packaged and a delivery address; program instructions to retrieve delivery location information from computer readable storage media including a delivery location corpus, the delivery location information including a set of images of a drop-off point associated with the delivery address; program instructions to perform, by a convolution neural network, analysis of the set of images of the drop-off point to determine dimensions of the drop-off point; program instructions to determine a first set of optimal design attributes for the delivery location including the determined dimensions of the drop-off point; and program instructions to create a design for the additive manufactured packaging for the item based on the set of optimal design attributes for the delivery location and the specification for the item to be packaged (see rejection of claim 1).

Regarding claim 19, the references teach the computer system of claim 15, further comprising: program instructions to determine a package is scheduled to be delivered to the delivery address; and  identifying a set of dimensions of the package ; wherein: creating the design for the additive manufactured packaging is further based on the set of dimensions of the package scheduled for delivery at the delivery address (see rejection of claim 5).

Regarding claim 20, the references teach the computer system of claim 15, wherein the program instructions to create a design for the additive manufactured packaging includes: program instructions to receive, with the notification, a fragileness factor of the item to be packaged;  wherein designing the additive manufactured packaging for the item is further based on the fragileness factor (see rejection of claim 6).

Regarding claim 21, the references teach the computer-implemented method of claim 1. Colson’336 further teaches retrieving storage location information from computer readable storage media (Fig. 8 Memory 818) including a storage location corpus, the storage location information including a set of dimensions of a storage location identified in the notification for storing the item to be packaged; and  determining a second set of optimal design attributes for storing the item to be packaged in the storage location based on the storage location information ([0066] “ the physics engine 840 may take into account characteristics of the item (e.g., size, shape, weight, fragility/durability, etc.) based on the item model 830, …, forces to which the item may be exposed (e.g., gravity, inertia, impact, air resistance, etc.), and/or other factors (e.g., price, scarcity, shipping mode, storage location, intended use, etc.) obtained from item catalogs, product reviews, web sites, and/or other sources.” And [0067] “Based on the foregoing criteria, modeling module 822 may generate the packaging model 832 customized for the item to withstand the forces that are likely to be applied.”).
Colson’336 does not appear to explicitly disclose storage location information including a set of dimensions of a storage location identified in the notification for storing the item to be packaged; and determining a second set of optimal design attributes for storing the item to be packaged in the storage location based on the storage location information.
However, Colson’795 teaches storage location information including a set of dimensions of a storage location identified in the notification for storing the item to be packaged; and determining a second set of optimal design attributes for storing the item to be packaged in the storage location based on the storage location information ([0014] “By capturing and integrating this data early in the packaging process (when the order is received, as opposed to when the shipping label is created or the item is scanned after being dropped at a shipping location), delivery routes and other capacity variables can be addressed, adapted to, and managed more efficiently” and “this data can be used to predict demand for various logistics and delivery capacity, enabling capacity planning” and [0062] “In that case, size and shape of the limited number of packages may be modified (relative to the otherwise optimal size and shape for the package) to fill a remaining space on a pallet or other support surface (or a row of stacked packages) to result in a uniform, well packed unit of packages.”).
Colson’336 and Colson’795 are analogous art because they are the same inventor are from the same field of endeavor of 3D printing packaging.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design disclosed by Colson’336 with the optimal size and shape disclosed by Colson’795.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize shipping (Colson’795 [0014]).

Regarding claim 22, the references teach the computer-implemented method of claim 21. Colson’336 further teaches retrieving transportation information from computer readable storage media (Fig. 8 Memory 818 ) including a transportation mechanism corpus, the transportation information including a description of a delivery vehicle identified in the notification for transporting the item to be packaged ([0025] “This application describes techniques for generating packaging to deliver items or other payloads via a drone.” And “the customized package may be designed to be as aerodynamic as possible given the shape of the payload and the flight characteristics of the drone” And [0067] “ In some examples, the physics engine 840 may determine the size and shape of aerodynamic components necessary for a drone/package to glide a payload to its intended destination, may determine the location of the payload within the drone/package for optimal flight characteristics, etc.”);
determining a third set of optimal design attributes for transporting the item to be packaged via the delivery vehicle based on the transportation information ([0031] “customized packaging having a modular docking capacity, whereby one or more sides (or other portions) of a package 300A can be physically connected to a drone 302 or to other packages 300B, 300C, 300D, by one or more physical connections 304 allowing for configuration changes based on delivery method” And[0040] “The docking locations 408 may comprise any of the physical connections (such as physical connections 304) or other structures described herein for coupling the package 400A with a drone and/or one or more other packages in a stacked configuration.”); and
consolidating the first, second, and third set of optimal design attributes to create a final set of design attributes ([0066] “ the physics engine 840 may take into account characteristics of the item (e.g., size, shape, weight, fragility/durability, etc.) based on the item model 830, …, forces to which the item may be exposed (e.g., gravity, inertia, impact, air resistance, etc.), and/or other factors (e.g., price, scarcity, shipping mode, storage location, intended use, etc.) obtained from item catalogs, product reviews, web sites, and/or other sources.” And [0067] “Based on the foregoing criteria, modeling module 822 may generate the packaging model 832 customized for the item to withstand the forces that are likely to be applied.”).

Regarding claim 23, the references teach the computer-implemented method of claim 22. Colson’336 further teaches the delivery vehicle is a drone; and the third set of optimal design attributes includes an aerodynamic shape ([0025] “the customized package may be designed to be as aerodynamic as possible given the shape of the payload and the flight characteristics of the drone” And [0031] “customized packaging having a modular docking capacity, whereby one or more sides (or other portions) of a package 300A can be physically connected to a drone 302 or to other packages 300B, 300C, 300D, by one or more physical connections 304 allowing for configuration changes based on delivery method” And[0040] “The docking locations 408 may comprise any of the physical connections (such as physical connections 304) or other structures described herein for coupling the package 400A with a drone and/or one or more other packages in a stacked configuration.”).

Regarding claim 24, the references teach the computer-implemented method of claim 1. Colson’336 further teaches the specification for an item to be packaged includes multiple items to be packaged together ([0031] “Each of the packages 300 may contain a separate payload composed of one or more items.” And [0037] “In some examples, the packing material, the shell or housing 404, and/or the aerodynamic packaging portions 406 may be printed at around the one or more items by one or more 3D printers according to a package model generated based at least in part on the size, shape, and configuration of the one or more items comprising the payload, a fragility of the one or more items comprising the payload, and/or other characteristics of the one or more items comprising the payload.”).

Regarding claim 25, the references teach the computer program product of claim 8, further comprising: program instructions to retrieve storage location information from computer readable storage media including a storage location corpus, the storage location information including a set of dimensions of a storage location identified in the notification for storing the item to be packaged; and program instructions to determine a second set of optimal design attributes for storing the item to be packaged in the storage location based on the storage location information (see rejection claim 21).

Regarding claim 26, the references teach the computer program product of claim 25, further comprising: program instructions to retrieve transportation information from computer readable storage media including a transportation mechanism corpus, the transportation information including a description of a delivery vehicle identified in the notification for transporting the item to be packaged; program instructions to determine a third set of optimal design attributes for transporting the item to be packaged via the delivery vehicle based on the transportation information; and program instructions to consolidate the first, second, and third set of optimal design attributes to create a final set of design attributes (see rejection claim 22).

Regarding claim 27, the references teach the computer system of claim 15, further comprising: program instructions to retrieve storage location information from computer readable storage media including a storage location corpus, the storage location information including a set of dimensions of a storage location identified in the notification for storing the item to be packaged; and program instructions to determine a second set of optimal design attributes for storing the item to be packaged in the storage location based on the storage location information (see rejection claim 21).

Regarding claim 29, the references teach the computer system of claim 27, further comprising: program instructions to retrieve transportation information from computer readable storage media including a transportation mechanism corpus, the transportation information including a description of a delivery vehicle identified in the notification for transporting the item to be packaged; program instructions to determine a third set of optimal design attributes for transporting the item to be packaged via the delivery vehicle based on the transportation information; and program instructions to consolidate the first, second, and third set of optimal design attributes to create a final set of design attributes (see rejection claim 22).


Claims 7, 14 and 28 are rejected under 35 U.S.C. 103 as being obvious over Colson’336 in view of Colson’795 and in further view of Bolchover et al. (US 2018016133 A1), hereinafter Bolchover.
Regarding claim 7, Colson’336 in combination with Colson’765 teaches the method of claim 21.
Colson’336 in combination with Colson’765 does not appear to explicitly disclose a first weighting factor for the first set of optimal design attributes and a second weighting factor for the second set of optimal design attributes, the higher weighting factor establishing a set of priority design attributes; and wherein: designing is further based on the set of priority design attributes established by the higher weighting factor of the first and second weighting factors.
However, Bolchover teaches a first weighting factor for the first set of optimal design attributes and a second weighting factor for the second set of optimal design attributes, the higher weighting factor establishing a set of priority design attributes; and wherein: designing is further based on the set of priority design attributes established by the higher weighting factor of the first and second weighting factors (US20180106133 [0143] “As an example, parameters (e.g., metrics, etc.) that may be sent to (e.g., received by) the optimizer to generate a well trajectory can include … As an example, one or more weights may be assigned to one or more of such parameters. As an example, a weight can increase or decrease the contribution of a parameter (e.g., a metric).” And [0148] “In one or more embodiments, the optimizer may automatically design the curved portion of the trajectory according to the specified weighted parameters, and then append a vertical section about the kick-off point (KOP), and a horizontal section below the first target.”  Also see [0149] and [0151].).
Colson’336 in combination with Colson’765 and Bolchover are analogous art because they are from the same field of endeavor of design methods.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the designing optimization method disclosed by Colson’336 in combination with Colson’765 by prioritizing the design attributes with the weighting factors and optimization disclosed by Bolchover.
 One of ordinary skill in the art would have been motivated to make this modification in order to increase or decrease the contribution of a parameter (Bolchover [0143]).

Regarding claim 14, the references teach the computer program product of claim 25, wherein creating a design for the additive manufactured packaging includes program instructions to receive, with the notification, a first weighting factor for the first set of optimal design attributes for the delivery location and a second weighting factor for the second set of optimal design attributes for storing the item, the higher weighting factor establishing a set of priority design attributes; and  wherein: designing the additive manufactured packaging for the item is further based on the set of priority design attributes established by the higher weighting factor of the first and second weighting factors (see rejection of claim 7).

Regarding claim 28, the references teach the computer system of claim 27, wherein creating a design for the additive manufactured packaging includes: program instructions to receive, with the notification, a first weighting factor for the first set of optimal design attributes for the delivery location and a second weighting factor for the second set of optimal design attributes for storing the item, the higher weighting factor establishing a set of priority design attributes; and wherein: designing the additive manufactured packaging for the item is further based on the set of priority design attributes established by the higher weighting factor of the first and second weighting factors. (see rejection claim 7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20090287717 teaches packaging models having a plurality of package model attributes([0027]); US 20170004552 teaches analyzing an image to determine dimensions of a location using neural networks ([0044]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147